Citation Nr: 0833683	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a malignant tumor of 
the urinary bladder, to include as a result of exposure to 
ionizing radiation. 
 

REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran had active service from November 1945 to November 
1947.  The Board notes that the veteran had additional 
service from June 1948 to June 1950; however, he was 
dishonorably discharged at the end of this period. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran appeared at a 
videoconference hearing at the RO before the undersigned 
Acting Veterans Law Judge in September 2007. 
 
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in April 2008 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The objective evidence of record shows that the veteran 
did not participate in a radiation-risk activity and was not 
otherwise exposed to ionizing radiation in service.  

2.  The preponderance of the evidence indicates that the 
veteran did not have malignant tumors of the urinary bladder 
during service or during the one year immediately subsequent 
to service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
malignant tumors of the urinary bladder are not met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide.  See 38 C.F.R. § 3.159 
(2007).  These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 
 
Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim.  The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims.  The amendments apply 
to all applications for benefits pending before VA on, or 
filed after May 30, 2008, which includes this claim.  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which previously stated that VA will 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application.  The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice.  Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 38 
U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34 
(Fed. Cir. 2006). 
 
In this case, the required VCAA notice letter was issued in 
December 2005. 
 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran received Dingess notification in May 2006.  Since 
the preponderance of the evidence is against the claim set 
forth above, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 
 
The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim.  The 
record includes service medical evidence, VA medical 
evidence, a hearing transcript, correspondence from DTRA 
(Defense Threat Reduction Agency) and private treatment 
records.  There are no known additional records or 
information to obtain.  Moreover, a VA examination, with an 
opinion based upon a claims file review, was conducted in 
June 2008. 
 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claim.



II.  Analysis

The veteran contended during his September 2007 Board hearing 
that he was exposed to radiation while serving on board the 
U.S.S. Marsh which was in close proximity to radiated ships 
used in atomic testing in the Bikini Atoll.  The veteran also 
maintains that he was exposed to ionizing radiation when 
swimming in the waters off of Kwajalein which was 205 miles 
from the atomic testing site.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 
 
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who participated in a radiation-risk 
activity during active service.  "Radiation-risk activity" 
is defined as: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan by U.S. forces during the period 
beginning on 6 August 1945 and ending on 1 July 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period 6 August 1945 to 1 
July 1946; or certain service on the grounds of gaseous 
diffusion plants located in Paducah, Kentucky, Portsmouth, 
Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, 
service on Amchitka Island, Alaska.  See 38 C.F.R. § 
3.309(d)(ii). 
 
In this case, the veteran has urinary bladder cancer.  Thus, 
he has one of the cancers listed in 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) that are subject to presumptive service 
connection under 38 U.S.C.A. § 1112(c). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996). 

Service connection may also be granted for a chronic disease, 
such as malignant tumors, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's urinary bladder cancer developed as a result of 
exposure to ionizing radiation during service.  In this 
regard, the response from Defense Threat Reduction Agency 
(DTRA) indicates that according to deck logs of the U.S.S. 
Marsh, it was moored at Kwajalein Atoll, approximately 205 
nautical miles from the Bikini Atoll, the site of Operation 
Crossroads from June 1 to September 1, 1946.  DTRA 
additionally noted that the veteran's service treatment 
records reveal that he reported for duty to the U.S.S. Marsh 
on May 5, 1946 and detached from the ship on September 2, 
1947.  DTRA indicated that personnel stationed at Kwajalein 
are precluded from consideration as participants in Operation 
Crossroads unless their duties were in direct support of 
Operation Crossroads and further that the veteran was not, by 
definition, a participant even though he might have a 
certificate indicating such.  DTRA went on to state that 
Kwajalein did not receive tidal waves due to Operation 
Crossroads detonations and further that Kwajalein did not 
receive any measurable radioactive fallout.  Therefore, the 
veteran had no potential for exposure to ionizing radiation.  
Additionally, after a careful research of dosimetry data, 
DTRA indicated there was no indication of radiation exposure 
for this veteran.

The veteran submitted a statement dated September 2007 from a 
VA urologist indicating that the veteran's previously treated 
transitional cell carcinoma of the bladder was as least as 
likely as not related to his prior radiation exposure.  The 
Board notes that the examiner did not indicate where or how 
the radiation exposure was incurred or whether the account of 
radiation exposure was based entirely upon history provided 
by the veteran or was indicated by independent evidence.

The veteran was afforded a VA examination during June 2008.  
The examiner indicated that he had reviewed the veteran's 
history and claims file, as well as all evidence concerning 
possible exposure to ionizing radiation.  The examiner 
indicated that the veteran was diagnosed with transitional 
cell carcinoma of the bladder during May 1999.  The examiner 
opined that, given the lack of evidence concerning actual 
exposure to ionizing radiation, the veteran's urinary bladder 
cancer was not at least as likely not related to his active 
service.

The Board acknowledges that the veteran has submitted a log 
created by one his colleagues dated during the time of 
Operation Crossroads with additional lay statements.  
Although these statements support the veteran's contention 
that he was on the U.S.S. Marsh at the time of Operation 
Crossroads, they offer no probative evidence concerning 
ionizing radiation exposure. 

The veteran does not contend that his urinary bladder cancer 
or malignant tumors onset during active service or within one 
year thereafter, and the service medical records disclose no 
complaints or findings of any urinary bladder disability.  
The medical evidence of record shows that this disability was 
first diagnosed in 1999, and there is no competent evidence 
of record relating it to any in-service disease or injury.

The Board notes that the file contains opinions concerning 
the etiology of the veteran's urinary bladder cancer from VA 
physicians which are in conflict.  In this regard, the Board 
observes its duty to assess the credibility and weight to be 
given to the evidence. See Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
Board finds the opinion of the VA compensation and pension 
examiner to be more probative as he had an opportunity to 
review the veteran's claims file, including information 
concerning the veteran's radiation exposure, and provided a 
thorough rationale for his opinions.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (an opinion that is based on review 
of the medical evidence is more probative than an opinion 
that is based on the veteran's reported history).  Thus, the 
veteran's claim for entitlement to service connection for 
urinary cancer must be denied.

The Board has no doubt that the veteran is sincere in his 
belief that his urinary bladder cancer is related to exposure 
to radiation while in service.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, as to the nature 
or etiology of his disease.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board concludes that the preponderance of the 
evidence is against granting service connection either on a 
direct basis or on any presumptive basis, including pursuant 
to the provisions of 38 C.F.R. § 3.311.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for a malignant tumor of 
the urinary bladder, to include as a result of exposure to 
ionizing radiation, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


